Citation Nr: 1816477	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for postoperative left knee injury with instability from March 1, 2002 forward.

2. Entitlement to an increased rating in excess of 10 percent for postoperative left knee injury with osteoarthritis from December 13, 2001 forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Huntington, West Virginia Regional Office (RO). This case is currently under the jurisdiction of the RO in Roanoke, Virginia. 

In a May 2012 written statement, the Veteran withdrew her request for a Board hearing. 38 C.F.R. § 20.704(e) (2017). 

In April 2017, the Board remanded the appeal to the RO for additional action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). In the April 2017 Remand, the Board expressly directed the RO to ensure that the Veteran's VA examination complied with the U.S. Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016). 

For rating musculoskeletal disabilities, an adequate VA examination must record range of motion testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of motion of the opposite undamaged joint. Id. at 169-70. If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why. Id. at 170. 

The case is REMANDED for the following actions:

1. Notify the Veteran that she may submit any further medical and non-medical evidence not currently in VA's possession regarding the severity of her service-connected left knee disability. Assist the Veteran in obtaining any evidence cited.

2. Schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of her left knee disability.

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

In the examination report, the examiner must include all of the following:

* Active range of motion testing results.

* Passive range of motion testing results.

* Weight bearing range of motion testing results.

* Non-weight bearing range of motion testing results. 

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide a clear explanation. In any event, the type of test performed (i.e. active or passive, weight bearing or non-weight bearing), must be specified. 

3. Review the examination report and ensure that it complies with the Court's holding in Correia. 

4. Ensure all medical and factual development has been completed and readjudicate the issues on appeal. IN PARTICULAR, THE ADJUDICATOR IS ADVISED THAT THE EXAMINER MUST REPORT RANGE OF MOTION TESTING RESULTS IN EACH OF THE CATEGORIES SPECIFIED ABOVE, AND IT IS NOT SUFFICIENT IF THE EXAMINER ONLY STATES THAT SUCH MOTION TESTING IS "ABNORMAL."   

If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

